Case 3:17-cv-30078-FDS Document 67-1 Filed 07/09/19 Page 1 of 4

EXHIBIT 1 COMPLAINT AND DEMAND FOR JURY TRIAL
Paragraphs 91, 110;
CREB RROTBROR? PREGHTBRES-sFiERLAWAIET Paage dey es |

UNITED STATES DISTRICT COURT
DISTRICT OF MASSACHUSETTS

 

 

WESTERN DIVISION
JOHN J. SMITH JR., ) CIVIL ACTION NO. 3:17-cv-
Plaintiff )
)
v. )
) COMPLAINT AND DEMAND
) FOR JURY TRIAL
CITY OF HOLYOKE, )
OFFICERS JAMES PARNELL, CRYSTAL )
MANZI, SAMUEL DELVALLE )
AND MSP TROOPER THIAGO O.MIRANDA, )
)
Defendants, )
)
INTRODUCTION

i This is a civil rights action on behalf of Plaintiff John Smith (“Mr. Smith”) against
Holyoke police Officers James Parnell (“Officer Parnell”) Officer Crystal Manzi
(“Officer Manzi”), Officer Samuel Del Valle (“Officer Del Valle”), Massachusetts State
police trooper Thiago O. Miranda (“Trooper Miranda”) and against the City of Holyoke
as a result of unreasonable force during his June 25, 2014 arrest in Westfield,
Massachusetts. The officers inflicted serious injuries including multiple facial
lacerations, a fracture of the anterior and posterolateral and medial wall of the left
maxillary sinus extending to the left orbital wall, three rib fractures and subcutaneous
emphysema. These officers battered Mr. Smith without cause at the conclusion of a motor
vehicle pursuit. When Mr. Smith’s car came to a final stop, his car was boxed in and he
posed no reasonably perceptible threat of harm to any person when Officer Parnell struck
him in the fact with his service pistol. Mr. Smith was dragged out of his car by his hair
and arms and thrown to the ground where he was beaten with closed fists at least 10 times
by MSP Trooper Miranda, was tasered and kicked by others, and beaten until — and even
after — he lost consciousness. Plaintiff was left with lasting injuries. He was charged with
resisting arrest and assault and battery with a dangerous weapon (his car) without
probable cause. These charges were dismissed by the Commonwealth.

JURISDICTION AND VENUE

2. Jurisdiction of this Court is invoked pursuant to 42 U.S.C. § 1983 alleging violations of
the Fourth and Fourteenth Amendment to the United States Constitution and also
common law torts. Titles 28 U.S.C. § 1331 and 1343 provide federal question
jurisdiction over all federal claims and 28 U.S.C. § 1367 provides supplemental
jurisdiction over state law claims.
88.

89.

90.

91,

92.

93:

94.

95:

GaSe 3:47-6V-30878PBS Reumanté-Filel RAI 1P apagd pbi4

By way of example and not limitation Erick De Jesus sued the City of Holyoke and two
of its police officers in connection with a July 6, 2010 motor vehicle pursuit in which De
Jesus alleged that at the conclusion of the police chase he gave up, had no weapons and
yet two Holyoke officers forcibly dragged him out of the vehicle at gunpoint and beat
him with blunt objects while handcuffed behind his back. Erick De Jesus v. City of
Holyoke, et al, United States Federal District Court- Massachusetts, Case No. 3:13-cv-
30128-MAP (Document no. 1, filed 7/3/2013).

On March 27, 2017 the City Holyoke and three of its police officers were sued in the
United States Federal District Court of Massachusetts by the mother of a 12-year old
minor who alleged her son was severely beaten by police officers on F ebruary 8, 2014
with a baton even after he surrendered to police and sustained serious and debilitating
injuries including a concussion, a deviated nasal septum and abrasions and contusions to
the scalp, face, chin and ear. Janette Hernandez Pagan v. City of Holyoke, et. al., United
States Federal District Court- Massachusetts, Case No. 3:17-cv-3003 1-MGMP
(Document no. 1, filed 3/27/2017).

Similarly to Mr. Smith, Hernandez-Pagan argued in her federal case she also alerted the
City of her son’s injuries in writing on March 23, 2015 but that the City of Holyoke was
deliberately indifferent by ignoring the complaint and refusing to investigate it.

By their actions the Defendants’ caused Mr. Smith to suffer serious physical injuries,
trauma, great pain of body and mind.

Mr. Smith was charged with municipal motor vehicle ordinance bylaw violation, going
the wrong way down a one way street, Negligent operation of a motor vehicle, failure to
stop for police, leaving the scene of property damage, and two counts of assault with a
dangerous weapon (his car) and resisting arrest. Mr. Smith was dismissed on all charges

on December 3”, 2014 and plead guilty only to reckless operation of a motor vehicle on
June 23", 2015.

COUNT I
42 U.S.C. § 1983: Unreasonable Force

Officers Parnell, Manzi, Del Valle, Trooper Miranda

Each of the foregoing paragraphs is incorporated as if fully set forth herein.

Defendants’ while acting under color of law, used unreasonable force against Mr. Smith
and thereby violated the clearly established rights of each of them under the Fourth and
Fourteenth Amendments to the United States Constitution to be free from the use of
unreasonable force by police officers.

Defendants’ acted with reckless disregards for Plaintiffs’ constitutional rights.

10
LOS.

106.

107.

108.

109.

110.

CSS 3:472-V:30878 HE BAcite-Fileq Gerd 1 Papade Pb14

COUNT IV
Massachusetts Civil Rights Act, M.G.L. c. 112 § 111M

Officers Parnell, Manzi, Delvalle, Trooper Miranda

Plaintiff re-alleges and incorporates paragraphs 1-118 as if fully set forth herein.

By means of threats, intimidation, coercion, and false testimony; Defendants’ violated the
civil rights of the Plaintiff under the laws of the Commonwealth of Massachusetts.

As a direct and proximate result of said violation, the Plaintiff suffered the injuries as
described herein.

COUNT V
Intentional Infliction of Emotional Distress

Officers Parnell, Manzi, Delvaile, Trooper Miranda

Plaintiff re-alleges and incorporates paragraphs 1-126 as if fully set forth herein.

By their actions, Defendants’ subjected Plaintiff to reprehensible conduct that falls
beneath any standard conduct of human decency and Defendants’ did so knowingly,
intentionally, willfully, purposefully, maliciously and with an intention to inflict harm
and injury upon the Plaintiff.

Defendants’ conduct constituted intentional infliction of emotional distress. As a direct
and proximate result of the intentional conduct of Defendants’, Plaintiff suffered severe
emotional distress and suffers great pain both of body and mind.

COUNT VI

Malicious Prosecution for resisting arrest & two counts of assault with a dangerous weapon

Lit.

Li:

Lo:

114.

Officer Parnell

Each of the foregoing paragraphs is incorporated as if fully set forth herein.

Defendant Parnell caused criminal charges to be brought against the Plaintiff including
two counts of assault and battery with a dangerous weapon (his car), and resisting arrest
for which there was no probable cause.

Defendant Parnell maliciously and for no lawful purpose assisted, participated in and
otherwise caused Plaintiff to be criminally prosecuted for this charge.

The resolution of Mr. Smith’s criminal charges in connection with the resisting arrest and
assault with a dangerous weapon charges was favorable to him.

12.
